Citation Nr: 0726308	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-20 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to service connection for a psychiatric disorder 
including depression, to include as due to the veteran's 
service-connected low back strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from July 1985 to 
July 1989 and also served in the Army National Guard and Air 
National Guard.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

In October 2006, the Board remanded the veteran's claims for 
service connection for a low back disorder and a psychiatric 
disorder to include depression, including as secondary to a 
back disorder, to the RO for further evidentiary development.  
In a February 2007 rating decision, the RO granted service 
connection for low back strain that was awarded a 40 percent 
disability rating.  The Board views the RO's actions as a 
full grant of the benefits sought as to the veteran's claim 
for service connection for a low back disorder.

In July 2007, the Board received from the veteran private 
orthopedic medical records, dated from August 1999 to March 
2007, that reflect treatment for his service-connected low 
back disability.  A December 2006 describes the veteran's 
chronic and severe low back pain and indicates that he was 
totally permanently disabled.  It is unclear if, by 
submission of these records, the veteran seeks to raise a 
claim for a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU) 
or an increased initial rating for his service-connected low 
back stain.  If so, either he or his representative should 
contact the RO and file a specific claim for the benefit 
sought with the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran seeks service connection for a psychiatric 
disorder, variously identified as depression, and maintains 
that it is due to his service-connected low back strain.

A June 2000 "Second Opinion Independent Medical Evaluation 
Report" prepared for his employer by V.P.G., M.D., indicates 
that the veteran had constant back pain and was unable to 
work.  Diagnoses included depression.  On a report of medical 
history completed in September 2000, the veteran checked yes 
to having trouble sleeping.

November 2004 and April 2005 VA outpatient medical records 
indicate that the veteran saw a psychiatrist, had chronic 
back pain, and described the death of his friend in a motor 
vehicle accident when the veteran driving and skidded on the 
ice after drinking alcohol.  He was diagnosed with major 
depressive disorder and pain disorder associated with a 
general medical condition.

To establish service connection for a disability on a 
secondary basis, there must be evidence sufficent to show 
that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  See 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (2006).  Additionally, when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service-connected 
disorder, such disability shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Fed. Reg.52744-52747 (Sept. 7, 2006) (to be codified 
at 38 C.F.R. § 3.310(b)).

In light of the RO's recent decision granting the veteran's 
claim for service connection for low back strain that was 
awarded a compensable disability, the Board is of the opinion 
that he should be afforded a VA psychiatric examination to 
determine the etiology of any psychiatric disorder found to 
be present.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all medical 
records regarding the veteran's treatment 
at the VA medical center in Providence, 
for the period from April 2005 to the 
present.  If any records are unavailable, 
that should be indicated in writing in the 
file, and the veteran and his 
representative should be so advised in 
writing.

2.  The veteran should be scheduled for a 
VA psychiatric examination performed by a 
psychiatrist to determine the etiology of 
any diagnosed psychiatric disorder(s), 
including depression, found to be present.  
A complete history of the claimed 
psychiatric disorder(s) should be obtained 
from the veteran.  All indicated tests and 
studies should be completed and all 
clinical findings reported in detail.  
Based on a review of the claims files, and 
the examination findings, the examiner is 
requested to address the following.

a.  The examiner should identify all 
currently present psychiatric 
disorders.

b.  For each such psychiatric disorder 
identified, the physician should 
proffer an opinion, with supporting 
analysis, as to the likelihood that any 
diagnosed psychiatric disorder was 
caused by or is the result of the 
veteran's service-connected low back 
disability. 

c.  The examiner is also requested to 
render an opinion as to whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that any currently diagnosed 
psychiatric disorder is permanently 
aggravated by the veteran's service-
connected low back disability or 
whether such a relationship is unlikely 
(i.e., less than a 50-50 probability).  
The examiner should be advised that 
aggravation is defined, for legal 
purposes, as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.

d.  A rationale should be provided for 
all opinions expressed.  The veteran's 
medical records must be made available 
for the examiner to review and the 
examination report should indicate 
whether the examiner reviewed the 
veteran's medical records.

NOTE: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it

3.  The veteran should be given adequate 
written notice of the date and place of 
any requested examination.  A copy of all 
notifications must be associated with the 
claims file. The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have an adverse effect on his claim.

4.  Then, the RO/AMC should readjudicate 
the veteran's claim for service connection 
for a psychiatric disorder to including 
depression, to include as secondary to his 
service-connected low back disability.  If 
the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal since 
the February 2007 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



